 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 SLOAN HEFFRON (CABN 285347)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-6730
 7        Fax: (415) 436-7027
          Sloan.heffron@usdoj.gov
 8
   Attorneys for United States of America
 9
10                                     UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                        SAN FRANCISCO DIVISION

13   UNITED STATES OF AMERICA,                        )   NO. CR 19-00216 EMC
                                                      )
14           Plaintiff,                               )
                                                      )   [PROPOSED] ORDER EXCLUDING TIME
15      v.                                            )   UNDER THE SPEEDY TRIAL ACT FROM MAY
                                                      )   29, 2019, THROUGH JULY 10, 2019
16   LARON DEMARIA PRESTLEY                           )
                                                      )
17           Defendant.                               )
                                                      )
18

19           The parties appeared before the Court on May 29, 2019, for an initial status conference. The
20 defendant was present and represented by Chief Assistant Federal Public Defender Geoffrey Hansen.

21 Assistant United States Attorney Sloan Heffron appeared for the government.

22           Mr. Heffron stated that the government made its initial production of discovery to the defense
23 earlier in the day. Mr. Hansen acknowledged receipt of the discovery provided by the government and

24 said additional time was needed to review this discovery and ensure the effective preparation of counsel.

25 Mr. Heffron did not oppose this request. The parties agreed to return before the Court on July 10, 2019,

26 at 2:30 p.m. for either a change of plea hearing or trial setting. The parties also agreed that time should

27 be excluded under the Speedy Trial Act from May 29, 2019, through July 10, 2019, to ensure the

28 effective preparation of counsel.

     [PROPOSED] ORDER EXCLUDING TIME
     CR 19-00216 EMC                                                                            v. 7/10/2018
 1         Based on the assertions and agreement of the parties on May 29, 2019, as described herein, and

 2 for good cause shown, the Court finds that failing to exclude time from May 29, 2019, through July 10,

 3 2019, would deny defense counsel and the defendant the reasonable time necessary for effective

 4 preparation, taking into account the exercise of due diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv). The

 5 Court further finds that the ends of justice served by excluding the time between May 29, 2019, and July

 6 10, 2019, from computation under the Speedy Trial Act outweigh the best interests of the public and the

 7 defendant in a speedy trial. Accordingly, IT IS HEREBY ORDERED that the time from May 29, 2019,

 8 through July 10, 2019, shall be excluded from computation under the Speedy Trial Act. 18 U.S.C. §

 9 3161(h)(7)(A), (B)(iv).
10

11         IT IS SO ORDERED.

12
            May 30, 2019
13 DATED: ___________________                                  _______________________
                                                               HON. EDWARD M. CHEN
14                                                             United States District Judge

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     [PROPOSED] ORDER EXCLUDING TIME
     CR 19-00216 EMC                                                                          v. 7/10/2018
